Case 4:17-cr-40016-KES Document 201 Filed 08/28/20 Page 1 of 9 PageID #: 1441




                       UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA

                                 SOUTHERN DIVISION


UNITED STATES OF AMERICA,                            4:17-CR-40016-01-KES

                    Plaintiff,

       vs.                                     ORDER DENYING MOTION FOR
                                               RELIEF UNDER THE FIRST STEP
CLIFTON CURTIS ODIE,                                      ACT
a/k/a Big C, a/k/a Moe Money,

                    Defendant.


      Defendant, Clifton Curtis Odie, moves for compassionate relief under 18

U.S.C. § 3582(c)(1)(A)(i). Dockets 183, 188, 195. Plaintiff, the United States of

America, opposes the motion. Docket 193. For the following reasons, the court

denies defendant’s motion for compassionate relief.

                                   BACKGROUND

      Odie pleaded guilty to conspiracy to distribute a controlled substance in

violation of 21 U.S.C. §§ 841(a)(1) and 846. Docket 91. The court sentenced

Odie to 120 months in custody and 8 years of supervised release. Docket 175

at 2-3. Odie is eligible for home confinement on January 19, 2025, and his

current anticipated release date is July 19, 2025. Docket 188 at 1; Docket 186

at 121-22.

      Odie is incarcerated at the Federal Correctional Institution (FCI) Fort Dix.

Docket 188 at 1. As of August 26, 2020, there are currently zero active COVID-

19 cases among FCI Fort Dix’s inmates and staff, and 37 inmates and 6 staff
Case 4:17-cr-40016-KES Document 201 Filed 08/28/20 Page 2 of 9 PageID #: 1442




have recovered from COVID-19. See BOP: COVID-19 Update, Federal Bureau of

Prison, https://www.bop.gov/coronavirus/ (last visited on Aug. 26, 2020).

      Odie is 45 years old. Docket 187 at 14. His chronic medical conditions

include hypertension, obesity, and hyperthyroidism. Id. at 1, 14, 102; Docket

188 at 2; Docket 199 at 3. Odie has been treated for latent tuberculosis and

recently underwent a surgery to remove a mass from under his arm. Docket

187 at 38, 52, 95-97.

      On May 18, 2020, Odie sent an Inmate Request to the Warden of FCI

Fort Dix, requesting that he be considered for an early release under the

Compassionate Release Program. Docket 197 at 2. The Warden responded on

May 22, 2020, determining that Odie did not meet the necessary conditions for

compassionate release. Id. at 1. Odie filed a second request for compassionate

release to the Warden on May 24, 2020. Id. at 4. This request was denied on

May 30, 2020. Id. at 3.

      Odie filed a pro se motion with the court for relief under the First Step

Act. Docket 183. Odie’s counsel subsequently filed a supplement to his pro se

motion. Docket 188. On June 8, 2020, Odie filed an emergency motion to

amend his motion for compassionate release. Docket 195.

                                  DISCUSSION

      Because sentences are final judgments, a court ordinarily “may not

modify a term of imprisonment once it has been imposed[.]” 18 U.S.C.

§ 3582(c). In 2018, Congress passed the First Step Act (FSA). Pub. L. No. 115-

391, 132 Stat. 5194 (2018). In pertinent part, the FSA amends 18 U.S.C.

                                        2
Case 4:17-cr-40016-KES Document 201 Filed 08/28/20 Page 3 of 9 PageID #: 1443




§ 3582(c)(1)(A) to permit inmates in specified circumstances to file motions in

the court where they were convicted seeking compassionate release. § 603.

Compassionate release provides a narrow path for defendants with

“extraordinary and compelling reasons” to leave prison early. 18 U.S.C.

§ 3582(c)(1)(A)(i). Such a sentence must comply with the 18 U.S.C. § 3553(a)

sentencing factors and “applicable policy statements issued by the Sentencing

Commission[.]” 18 U.S.C. § 3582(c)(1)(A). The Sentencing Commission’s policy

statement, which was adopted before the FSA, requires both “extraordinary

and compelling reasons” and that “the defendant is not a danger to the safety

of any other person or to the community, as provided in 18 U.S.C. § 3142(g)[.]”

U.S.S.G. § 1B1.13(1) (U.S. Sentencing Comm. 2018). The burden to establish

that a sentence reduction is warranted under 18 U.S.C. § 3582(c) rests with

the defendant. See United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016).

      Odie argues that the “unprecedented and extraordinary risk posed by the

global COVID-19 pandemic,” together with his adverse health conditions,

hypertension and obesity, satisfies the “extraordinary and compelling reasons”

standard under 18 U.S.C. § 3582(c)(1)(A)(i). Docket 188 at 1. Odie requests a

sentence of time served and, if deemed necessary by the court, a period of

home confinement as a condition of supervised release. Id.

I.    Administrative Exhaustion

      Previously, only the BOP Director possessed the authority to bring a

compassionate release motion on a defendant’s behalf. With the enactment of

the FSA, however, Congress has now permitted courts to grant compassionate

                                        3
Case 4:17-cr-40016-KES Document 201 Filed 08/28/20 Page 4 of 9 PageID #: 1444




release on motions filed by defendants “after the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility, whichever is

earlier . . . .” 18 U.S.C. § 3582(c)(1)(A).

      Odie first submitted a request for compassionate release to the warden of

his BOP facility on May 18, 2020. Docket 197 at 2. The 30-day period expired

on June 17, 2020. Given that the 30-day waiting period required by 18 U.S.C.

§ 3582(c)(1)(A) has lapsed, Odie’s motion is ripe for review on the merits.

II.   Extraordinary and Compelling Reasons

      Section 3582(c)(1)(A)(i) provides that the sentencing court may grant

compassionate release based on “extraordinary and compelling reasons[.]”

Congress did not define what constitutes “extraordinary and compelling.” See

28 U.S.C. § 994(t). Rather, the Sentencing Commission was directed to

promulgate “the criteria to be applied and a list of specific” extraordinary and

compelling examples. Id. Prior to Congress passing the FSA, the Sentencing

Commission limited “extraordinary and compelling reasons” to four scenarios.

U.S.S.G. § 1B1.13 cmt. n.1(A)-(C). The four scenarios pertain to a defendant’s

(1) terminal illness, (2) debilitating physical or mental health condition,

(3) advanced age and deteriorating health in combination with the amount of

time served, and (4) compelling family circumstances. Id. Additionally, there is

a fifth catch-all category for an “extraordinary and compelling reason other

than, or in combination with, the reasons described in subdivisions (A) through

                                              4
Case 4:17-cr-40016-KES Document 201 Filed 08/28/20 Page 5 of 9 PageID #: 1445




(C)” as determined by the Director of the Bureau of Prisons. U.S.S.G. § 1B1.13

comment note 1(D).

      After the FSA was passed, the Sentencing Commission did not update its

policy statement because the Sentencing Commission has not had a quorum.

See United States v. Beck, 425 F. Supp. 3d 573, 579 n.7 (M.D.N.C. 2019) (“As

the Sentencing Commission lacks a quorum to amend the U.S. Sentencing

Guidelines, it seems unlikely there will be a policy statement applicable to

[compassionate-release] motions brought by defendants in the near future.”).

As a result, district courts are left to determine whether the policy statement of

the Sentencing Commission that was in existence when the FSA was passed

still applies. See United States v. Rodd, 2019 WL 5623973, at *3 (D. Minn. Oct.

31, 2019); United States v. Brown, 2020 WL 2091802, at *5-6 (S.D. Iowa Apr.

29, 2020). It is clear that Congress wishes to “[i]ncreas[e] the [u]se . . . of

[c]ompassionate [r]elease” by allowing district courts to grant petitions

“consistent with applicable policy statements” from the Sentencing

Commission. See 132 Stat. at 5239; 18 U.S.C. § 3582(c)(1)(A). But the

Commission has not addressed whether the policy statement from the old

regime is applicable to the new statute nor has it adopted a new policy

statement. Because the First Step Act changed the way a compassionate

release motion may be brought, “several district courts have concluded that the

discretion vested in the BOP Director under the catch-all provision now belongs

coextensively to federal judges.” United States v. Condon, 2020 WL 2115807, at

*3 (D.N.D. May 4, 2020) (citing United States v. Fox, 2019 WL 3046086, at *3

                                          5
Case 4:17-cr-40016-KES Document 201 Filed 08/28/20 Page 6 of 9 PageID #: 1446




(D. Me. July 11, 2019); United States v. Beck, 425 F. Supp. 3d 573, 578-80

(M.D.N.C. 2019); United States v. Cantu, 423 F. Supp. 3d 345, 352-53 (S.D.

Tex. 2019)); see also United States v. Rivernider, 2020 WL 597393, at *3 (D.

Conn. Feb. 7, 2020). This uncertainty has not yet been addressed by the

Eighth Circuit. See United States v. Rodd, 966 F.3d 740, 747 (8th Cir. 2020)

(“We need not determine whether the district court erred in adhering to the

policy statements in § 1B1.13.”); see also United States v. Frith, 2020 WL

4229160, at *2 (D.N.D. July 23, 2020).

      Assuming that the policy statements continue to apply to compassionate

release motions brought under the amended FSA, Odie has failed to show that

his medical conditions rise to extraordinary and compelling circumstances

under the medical condition provision in U.S.S.G. § 1B1.13 comment note 1(A)

or the catch-all provision in U.S.S.G. § 1B1.13 comment note 1(D).

      First, Odie contends that his circumstances warrant relief under

U.S.S.G. § 1B1.13 comment note 1(D). Docket 188 at 12. Odie argues that his

medical conditions put him at high-risk of severe illness if he contracts COVID-

19. Id. at 9-12. COVID-19 appears to pose a particular risk for individuals with

certain existing health conditions. These include cancer, chronic kidney

disease, chronic obstructive pulmonary disease, immunocompromised state,

obesity, serious heart conditions, sickle cell disease, diabetes, and

asthma. Groups at Higher Risk for Severe Illness, Ctrs. for Disease Control &

Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/groups-at-higher-risk.html (Aug. 14, 2020).

                                         6
Case 4:17-cr-40016-KES Document 201 Filed 08/28/20 Page 7 of 9 PageID #: 1447




        The court has reviewed the medical records submitted in this case.

Odie’s medical conditions include obesity and hypertension. Docket 187 at 1,

34, 102. While these conditions may put Odie at a higher risk of serious illness

if he contracts COVID-19, there is no evidence in the record to suggest he has

not been able to manage these conditions while in the prison environment. See

Docket 188 at 9 (admitting Odie self-manages his hypertension through

medication); see also United States v. Mills, 2020 WL 4589935, at *1 (E.D. Ark.

Aug. 10, 2020) (finding 45-year defendant’s medical conditions, which included

obesity and hypertension, were not extraordinary and compelling reasons);

United States v. Fry, 2020 WL 1923218, at *1 (D. Minn. Apr. 21, 2020) (holding

that to merit compassionate release, inmate “must show more than a mere

speculation of the possibility of contracting the virus.”). Thus, the court finds

that Odie does not satisfy the criteria under U.S.S.G. § 1B1.13 comment note

1(D).

        Second, Odie argues that he also meets the criteria of extraordinary and

compelling reasons under the medical conditions category, U.S.S.G. § 1B1.13

comment note 1(A). Docket 188 at 12. As discussed above, the medical records

show that Odie has at least two severe medical conditions. But nothing in the

record suggests that Odie’s ability “to provide self-care within the environment

of a correctional facility” has been substantially diminished because of COVID-

19. U.S.S.G. § 1B1.13 cmt. n.1(A). Odie’s hypertension is currently being

managed with medication in FCI Fort Dix, a facility with zero active COVID-19

cases at the present time. Additionally, although Odie is unable to practice

                                         7
Case 4:17-cr-40016-KES Document 201 Filed 08/28/20 Page 8 of 9 PageID #: 1448




preventative measures as effectively in custody as he would in home

confinement, FCI Fort Dix encourages inmates to wash their hands frequently,

wear facial masks, and practice social distancing when feasible. Docket 193 at

15; see also BOP Implementing Modified Operations, Federal Bureau of Prisons,

https://www.bop.gov/coronavirus/covid19_status.jsp (last visited Aug. 26,

2020). Odie can do all those recommendations to some extent. Thus, the court

finds that Odie does not satisfy the criteria under U.S.S.G. § 1B1.13 comment

note 1(A).

      Even assuming Odie’s medical conditions are “extraordinary and

compelling reasons warrant[ing] such a reduction” under 18 U.S.C.

§ 3582(c)(1)(A)(i), the sentencing factors in § 3553(a) do not weigh in favor of a

reduction. Odie was found responsible for transporting more than 1.1

kilograms of heroin. Docket 148 ¶ 23. At his sentencing, Odie had a criminal

history category of III and was considered an organizer or leader of the offense.

Id. ¶¶ 8, 34. Additionally, the court previously reduced Odie’s sentence. See

Dockets 173, 175. Odie has only served approximately a third of his 120-

months sentence. See Docket 186 at 122. Therefore, the court finds that Odie’s

sentence of 120 months in custody with 8 years of supervised release

continues to be appropriate for the seriousness of the crime to which he

pleaded guilty.

                                  CONCLUSION

      Odie has failed to satisfy the extraordinary and compelling reason

standard. Thus, it is

                                         8
Case 4:17-cr-40016-KES Document 201 Filed 08/28/20 Page 9 of 9 PageID #: 1449




      ORDERED that defendant’s motions for relief under the First Step Act

(Dockets 183, 195) are denied.

      Dated August 28, 2020.

                                   BY THE COURT:


                                   /s/ Karen E. Schreier
                                   KAREN E. SCHREIER
                                   UNITED STATES DISTRICT JUDGE




                                      9
